•A:d'24sl'f(Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                      UNITED STATES DISTRICT CO
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                    SEP Oe 2019
                                                                                                          CLERK U.S. (HSTR!rT COURT
                       United States of America                                                         Q\J~8ilMi!ltAit1<MS.lll.1FORNiA
                                       V,                                       (For Offenses Committ fflh or After November I, 1987)   E:PU~1"Y


                  Constantino Rodriguez-Morales                                 Case Number: 3:19-mj-23650

                                                                               Chloe S. Dillon
                                                                               Defendant's Attorney


REGISTRATION NO. 88819298
THE DEFENDANT:
 [:g] pleaded guilty to count(s) 1 of Complaint
                                            -----------------------------
 •     was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the follpwing offense(s):
Title & Section                     Nature of Offense                                                            Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

 •     The defendant has been found not guilty on count(s)
                                                                            -------------------
 •     Count(s)
                    ------------------
                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  V
                                [~, TIME SERVED                             • ________ days
 lZl Assessment: $10 REMITTED lZl Fine: WAIVED
 [:g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, September 6, 2019
                                                                             Date of Imposition of Sentence



                                                                             HONORABLE MITCHELL D. DEMBIN
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        3:19-mj-23650
